No.    81-84

                  I N THE SUPREME COURT O THE STATE O M N A A
                                         F           F OTN

                                                    1981




I N THE MATTER OF CUSTODY OF
R.L.S. & T.L.S.,  Minors,
GARY L. SAYER,

                   P e t i t i o n e r and A p p e l l a n t ,



CARLA J E A N BARKHOFF a/k/a
E G A L,
 N D H

                   Respondent and R e s p o n d e n t .




Appeal from:       D i s t r i c t Court o f t h e Tenth J u d i c i a l District,
                   I n and f o r t h e County o f F e r g u s , The H o n o r a b l e
                   Leroy McRinnon, J u d g e p r e s i d i n g ,


C o u n s e l o f Record:

        For Appellant:

                   Radovich & J o h n s o n , B i l l i n g s , M o ~ t a n a


        F o r Respondent ;

                   W i l l i a m E. B e r g e r , Lewistown, Montana




                                             S u b m i t t e d on B r i e f s :   June 4 ,    1981

                                                                 Decided:         A u g u s t 20,   1981




Filed :   AUG 2 0 1981
M r . J u s t i c e Frank B.        Morrison, J r . , d e l i v e r e d t h e Opinion o f
t h e Court.


        Garry S a y e r a p p e a l s from a judgment of t h e D i s t r i c t

C o u r t which d e n i e d h i s p e t i t i o n f o r m o d i f i c a t i o n of c u s t o d y

of h i s minor c h i l d r e n , and modified t h e v i s i t a t i o n p r o v i s i o n s

of a Wyoming c u s t o d y d e c r e e .

        A p p e l l a n t and r e s p o n d e n t a r e t h e n a t u r a l p a r e n t s of

T r a v i s S a y e r , a g e 4 and Rosemary S a y e r , a g e 5 , born d u r i n g

the period the p a r t i e s lived together.                         When t h e p a r t i e s

s e p a r a t e d i n J u l y o f 1979, t h e y w e r e l i v i n g i n S h e r i d a n

County, Wyoming.              I n i t i a l l y , the appellant retained physical

c u s t o d y o f t h e c h i l d r e n ; however, f o l l o w i n g d i s a g r e e m e n t s ,

t h e r e s p o n d e n t p e t i t i o n e d a Wyoming c o u r t and was g r a n t e d a

w r i t of habeas c o r p u s .            The a p p e l l a n t t h e n f i l e d a p e t i t i o n

t o d e t e r m i n e p a t e r n i t y and f o r l e g a l c u s t o d y of t h e c h i l d r e n .

B e f o r e t r i a l , t h e a c t i o n was s e t t l e d by a n o r d e r of t h e Wyoming

c o u r t which r a t i f i e d and i n c o r p o r a t e d a s e t t l e m e n t agreement

e x e c u t e d by t h e p a r t i e s .

        The agreement e s t a b l i s h e d t h e a p p e l l a n t ' s p a t e r n i t y and

contained the following provisions:

        " 2 . Custody: C a r l a J e a n Engdahl and G a r r y L. S a y e r
        a r e b o t h f i t and p r o p e r t o have c u s t o d y of s a i d
        minor c h i l d r e n .      C a r l a J e a n Engdahl s h a l l have
        p r i m a r y c u s t o d y and c o n t r o l of Rosemary and T r a v i s
        S a y e r s u b j e c t t o t h e r i g h t of r e a s o n a b l e v i s i t a -
        t i o n i n t h e f a t h e r , Garry L. S a y e r .

        " 3 . V i s i t a t i o n : U n t i l each r e s p e c t i v e c h i l d reaches
        s c h o o l a g e , C a r l a J e a n Engdahl s h a l l have t h e minor
        c h i l d r e n i n h e r c u s t o d y s i x months, and Garry L.
        S a y e r s h a l l have them i n h i s c u s t o d y f o r t h e o t h e r
        s i x months.           C a r l a s h a l l have s a i d c h i l d r e n f o r t h e
        i n i t i a l s i x month p e r i o d b e g i n n i n g J a n u a r y 1, 1980.
        A f t e r e a c h c h i l d r e a c h e s t h e a g e a t which he o r
        s h e s h a l l a t t e n d s c h o o l , C a r l a J e a n Engdahl s h a l l
        have c u s t o d y of t h a t c h i l d d u r i n g t h e s c h o o l y e a r
        and Garry L. Sayer s h a l l have c u s t o d y d u r i n g t h e
        summer months. "

        T h e r e a f t e r , t h e r e s p o n d e n t and c h i l d r e n l e f t Wyoming

and moved t o Lewistown, Montana, t o b e n e a r t h e r e s p o n d e n t ' s
family.        The a p p e l l a n t , d i s s a t i s f i e d w i t h t h e o r d e r of t h e

Wyoming c o u r t , p e t i t i o n e d t h e D i s t r i c t C o u r t of t h e T h i r t e e n t h

J u d i c i a l D i s t r i c t , Yellowstone County, f o r m o d i f i c a t i o n of

c u s t o d y , a l l e g i n g t h e c h i l d r e n were i n s e r i o u s p h y s i c a l and

m e n t a l danger due t o t h e r e s p o n d e n t ' s u n s t a b l e m e n t a l c o n d i t i o n

and d r u g a b u s e .     The r e s p o n d e n t answered and c r o s s - p e t i t i o n e d

t h e c o u r t r e q u e s t i n g f u l l c u s t o d y of t h e c h i l d r e n a l l e g i n g

t h e p e t i t i o n e r abused a l c o h o l and had a v i o l e n t temper.                  The

p a r t i e s s u b s e q u e n t l y s t i p u l a t e d t o a venue change t o t h e

T e n t h J u d i c i a l D i s t r i c t , F e r g u s County, where a t r i a l b e f o r e

t h e c o u r t was h e l d .

        During t h e t r i a l t h e D i s t r i c t C o u r t l i m i t e d much of t h e

t e s t i m o n y t o t h e p e r i o d f o l l o w i n g t h e Wyoming d e c r e e .

A p p e l l a n t c l a i m s t h i s was e r r o r .    The c o u r t e n t e r e d f i n d i n g s

of f a c t and c o n c l u s i o n s of law on December 1, 1980, and

ordered:

        " 1 . T h a t t h e primary c a r e , c u s t o d y and c o n t r o l of
        Rosemary Lee S a y e r and T r a v i s Loren S a y e r be and
        remain w i t h t h e r e s p o n d e n t , C a r l a J e a n Engdahl.

        " 2 . T h a t t h e p e t i t i o n e r , Gary [ s i c ] L. S a y e r , have t h e
        r i g h t of r e a s o n a b l e v i s i t a t i o n , i n c l u d i n g t h e r i g h t
        t o t a k e t h e s a i d c h i l d r e n i n t o h i s home f o r t h e
        p e r i o d of one month d u r i n g t h e summer e a c h y e a r ;
        t h a t o t h e r w i s e v i s i t a t i o n be a r r a n g e d by p r i o r
        n o t i c e between t h e p a r t i e s         . . ."
        W f i n d t h e f o l l o w i n g i s s u e s r a i s e d by t h i s a p p e a l :
         e

        1. Whether t h e D i s t r i c t C o u r t e r r e d by l i m i t i n g i n q u i r y

t o f a c t s f o l l o w i n g t h e Wyoming d e c r e e .

        2 . Whether t h e D i s t r i c t C o u r t e r r e d i n r e s t r i c t i n g ap-

pellant's visitation rights.

SCOPE O I N Q U I R Y I N MODIFICATION OF CUSTODY HEARINGS
       F

        During t h e t r i a l t h e c o u r t s u s t a i n e d r e s p o n d e n t ' s ob-

j e c t i o n s t o t h e a d m i s s i o n of any f a c t s p r i o r t o t h e i n i t i a l

d e c r e e a g r e e i n g t h a t t h e primary i s s u e was n o t p a r e n t a l f i t -

n e s s b u t r a t h e r whether t h e r e had been a change i n c i r c u m s t a n c e s
since t h e i n i t i a l decree.            A change i n c i r c u m s t a n c e s i s a s t a -

 tutory      p r e r e q u i s i t e f o r a change i n c u s t o d y .        S e c t i o n 40-4-

2 1 9 ( 1 ) , MCA.      A p p e l l a n t c o n t e n d s i t was r e v e r s i b l e e r r o r f o r

t h e c o u r t t o l i m i t the evidence t o p o s t decree f a c t s .                    We

agree with the appellant.

        M o d i f i c a t i o n of c u s t o d y d e c r e e s i s governed by s e c t i o n

40-4-219,       MCA, modeled a f t e r t h e Uniform M a r r i a g e and Divorce

A c t (UMDA)     ,   which p r o v i d e s :

        " (1) The c o u r t s h a l l n o t modify a p r i o r c u s t o d y
        d e c r e e u n l e s s i t f i n d s , upon t h e b a s i s of f a c t s
        t h a t have a r i s e n s i n c e t h e p r i o r d e c r e e o r t h a t
        w e r e unknown t o t h e c o u r t a t t h e t i m e of e n t r y
        of t h e p r i o r d e c r e e , t h a t a change h a s o c c u r r e d
        i n t h e c i r c u m s t a n c e s of t h e c h i l d o r h i s c u s t o d i a n
        and t h a t t h e m o d i f i c a t i o n i s n e c e s s a r y t o s e r v e
        t h e b e s t i n t e r e s t of t h e c h i l d .    I n applying these
        standards the court s h a l l r e t a i n the custodian
        appointed pursuant t o the p r i o r decree unless:

        " (a) t h e custodian agrees t o the modification;
        " ( b ) t h e c h i l d h a s been i n t e g r a t e d i n t o t h e f a m i l y
        of t h e p e t i t i o n e r w i t h c o n s e n t of t h e c u s t o d i a n ; o r

        " ( c ) t h e c h i l d ' s p r e s e n t environment e n d a n g e r s
        s e r i o u s l y h i s p h y s i c a l , m e n t a l , m o r a l , o r emo-
        t i o n a l h e a l t h and t h e harm l i k e l y t o b e c a u s e d by
        change of environment i s outweighed by i t s ad-
        v a n t a g e t o him     . . ."
        R e s o l u t i o n of t h i s i s s u e r e q u i r e s c o n s t r u c t i o n of t h e

phrase " f a c t s      . . . unknown          t o t h e c o u r t a t t h e t i m e of

e n t r y of t h e p r i o r decree."           S e c t i o n 40-4-219 ( I ) , MCA.

Respondent c o n t e n d s t h a t a l t h o u g h no h e a r i n g was h e l d p r i o r

t o e n t r y of t h e i n i t i a l d e c r e e , i t s h o u l d be h e l d res j u d i c a t a

on t h e i s s u e of p a r e n t a l f i t n e s s .     I n t h e c a s e of Svennungsen

v . Svennungsen ( 1 9 7 4 ) , 165 Mont. 161, 527 P.2d 6 4 0 , d e c i d e d

b e f o r e t h e a d o p t i o n of t h e UMDA,        t h i s Court considered

whether t h e n o n c u s t o d i a l p a r e n t must make a showing of

change i n c i r c u m s t a n c e s where t h e c u s t o d y i s s u e had n o t been

contested i n an adversary hearing i n t h e i n i t i a l d i s s o l u t i o n

action.       W e held i n t h e af firmative.
         "Whether t h e o r d e r r e s p e c t i n g c u s t o d y h a s been g r a n t e d
        a f t e r a f u l l adversary proceeding o r a f t e r a d e f a u l t
        divorce, a s i n t h i s case, the considerations a r e the
        same.        The r e q u i r e m e n t f o r a f i n d i n g of a change i n
        c i r c u m s t a n c e s i s d e s i g n e d t o p r o t e c t t h e p e r s o n who
        h a s c u s t o d y from t h e h a r a s s m e n t of f u r t h e r l i t i g a -
        t i o n . W e r e c o g n i z e t h a t t h i s l i n e of r e a s o n i n g would
        be i n a p p r o p r i a t e i f a p p e l l a n t was i n f a c t u n f i t t o have
        custody.           T h a t c a s e i s n o t now b e f o r e u s .       The d i s t r i c t
        c o u r t , i n b o t h t h e d e c r e e of d i v o r c e and t h e o r d e r
        modifying c u s t o d y , found t h a t t h e a p p e l l a n t was a
        f i t and p r o p e r p e r s o n t o have t h e c a r e , c u s t o d y and
        c o n t r o l of Derek.           W e h o l d merely t h a t , based upon
        t h e f a c t s of t h i s c a s e , a showing of a s u b s t a n t i a l
        change of c i r c u m s t a n c e s s h o u l d have been r e q u i r e d
        before t h e d i s t r i c t c o u r t inquired i n t o the custody
        i s s u e on r e s p o n d e n t ' s p e t i t i o n and t h a t t h e d i s t r i c t
        c o u r t e r r e d i n holding t h a t , s o l e l y because t h e is-
        s u e of c u s t o d y was n o t ' l i t i g a t e d ' i n t h e p r i o r d i -
        v o r c e h e a r i n g , t h e c u s t o d y i s s u e c o u l d be l i t i g a t e d
        a f r e s h b e f o r e him."         527 P.2d a t 643.

        The r e a s o n i n g s u p p o r t i n g t h e r u l e of Svennungsen emphasized

t h e p r i n c i p l e s of c u s t o d i a l c o n t i n u i t y and p r o t e c t i o n of t h e

c u s t o d i a n from undue h a r a s s m e n t w h i l e r e c o g n i z i n g t h a t a n

u n f i t c u s t o d i a n would be a n e x c e p t i o n t o t h e r u l e .        Montana's

a d o p t i o n of s e c t i o n 40-4-219,       MCA, d i d n o t d i m i n i s h t h e

i m p o r t a n c e of t h e s e p r i n c i p l e s ; however, t h e new s t a t u t e

d o e s d i r e c t t h e D i s t r i c t C o u r t t o examine a l l r e l e v a n t

f a c t s , "unknown t o t h e c o u r t a t t h e t i m e of e n t r y of t h e

p r i o r decree     . . ."
       The Washington c a s e of Timmons v . Timmons ( 1 9 8 0 ) , 94

Wash.2d 594, 617 P.2d 1032, a d d r e s s e d t h e same i s s u e i n

applying an i d e n t i c a l s t a t u t e .       The r e a s o n i n g of t h e c o u r t

i s sound, and we a d o p t i t i n c o n s t r u i n g o u r s t a t u t o r y p r o v i s i o n .

       " P e t i t i o n e r urges t h a t ' f a c t s    ...       unknown t o
       the court' r e f e r s only t o f a c t s not presented t o
       t h e c o u r t when a g e n u i n e c o n t e s t e d h e a r i n g took
       place.          S i n c e h e r d i s s o l u t i o n was u n c o n t e s t e d ,
       s h e m a i n t a i n s t h a t o n l y f a c t s which a r o s e s i n c e
       t h e d e c r e e s h o u l d have been c o n s i d e r e d and t h a t
       t h e t r i a l c o u r t e r r e d i n admitting pre-decree f a c t s .

       " B e f o r e t h e p r e s e n t D i s s o l u t i o n A c t , former RCW
       26.08.110 ( r e p e a l e d 1973) p r o v i d e d t h a t c u s t o d y
       d e c r e e s c o u l d be ' m o d i f i e d , a l t e r e d , and r e v i s e d
       by t h e c o u r t from t i m e t o t i m e a s c i r c u m s t a n c e s
       may r e q u i r e . ' W e h e l d under t h i s s t a t u t e t h a t -         res
       j u d i c a t a p r i n c i p l e s g e n e r a l l y a p p l i e d t o b a r recon-
       s i d e r a t i o n of c o n d i t i o n s e x i s t i n g a t t h e t i m e of
t h e decree.       B r i m v . S t r u t h e r s , 4 4 Wash.2d 833, 835,
271 P.2d 4 4 1 ( 1 9 5 4 ) . Thus, m o d i f i c a t i o n r e q u i r e d a
change of c i r c u m s t a n c e s s i n c e t h e o r i g i n a l d e c r e e ,
and e v i d e n c e r e l a t i n g t o e v e n t s and c o n d i t i o n s
p r i o r t o t h e d e c r e e was i n a d m i s s i b l e . H o l t e n v.
H o l t e n , 64 Wash.2d 203, 206, 390 P.2d 982 ( 1 9 6 4 ) ;
s e e Whi-te v . White, 24 Wash.2d 52, 56, 163 P.2d 137
(1945).

" I n l i m i t i n g t h e scope of i n q u i r y , i t was assumed
t h a t t h e c o u r t g r a n t i n g t h e o r i g i n a l d e c r e e made i t s
d e c i s i o n based on knowledge of a l l t h e e x i s t i n g c i r -
cumstances.           I n re Rankin, 76 Wash.2d 533, 537, 458
P.2d 176 (1969)          .  When a c u s t o d y d e c r e e was e n t e r e d
upon d e f a u l t , t h e r e f o r e , t h e r e a s o n s f o r t h e r u l e
d i d n o t apply:

" ' The c o u r t h a s had no o p p o r t u n i t y t o o b s e r v e t h e two
c o n t e n d i n g p a r e n t s upon t h e w i t n e s s s t a n d o r t o ex-
amine t h e e v i d e n c e c o n c e r n i n g t h e i r f i t n e s s and con-
c e r n i n g t h e w e l f a r e of t h e c h i l d .     I t must a c c e p t
t h e a l l e g a t i o n s of t h e p e t i t i o n e r o r , a t b e s t , t h e
uncross-examined t e s t i m o n y of t h e p e t i t i o n e r             . . .  '
Rankin, a t 536, 458 P.2d a t 178.

"Thus, a d e f a u l t c u s t o d y d e c r e e c o u l d be m o d i f i e d
w i t h o u t a showing of changed c i r c u m s t a n c e s and t h e
c o u r t c o u l d c o n s i d e r f a c t s which e x i s t e d a t t h e t i m e
t h e o r i g i n a l d e c r e e was e n t e r e d . Rankin, a t 537-38,
458 P.2d 176; see White v . White, s u p r a .

" P e t i t i o n e r a r g u e s t h a t t h e Rankin r u l e s h o u l d n o t
a p p l y t o u n c o n t e s t e d d i s s o l u t i o n s under t h e 1973 A c t .
She d i s t i n g u i s h e s t h e Rankin d e c r e e , which w a s uncon-
t e s t e d b e c a u s e i t was by d e f a u l t , from t h e u s u a l un-
c o n t e s t e d d i s s o l u t i o n t o d a y , i n which t h e d e c r e e i s
e n t e r e d upon a p e t i t i o n which b o t h p a r t i e s have j o i n e d .
To a l l o w c o n s i d e r a t i o n of p r e - d e c r e e f a c t s , s h e con-
t e n d s , would undermine t h e p o l i c y of t h e p r e s e n t D i s -
s o l u t i o n Act t h a t t h e p a r t i e s , r a t h e r t h a n a judge,
c a n b e s t work o u t d i s s o l u t i o n a r r a n g e m e n t s .

"We c o n c l u d e t h a t , b e c a u s e of t h e c o n t i n u i n g
paramount c o n c e r n f o r t h e b e s t i n t e r e s t s of t h e
c h i l d , t h a t t h e r a t i o n a l e f o r t h e Rankin r u l e
e q u a l l y a p p l i e s when t h e p a r t i e s j o i n i n a p e t i -
tion.        A c o u p l e s h o u l d n o t be a b l e t o f o r e c l o s e
j u d i c i a l i n q u i r y i n t o f a c t s which may a s s i s t i n
making t h e c r i t i c a l d e t e r m i n a t i o n of how a c h i l d ' s
i n t e r e s t s would b e s t be s e r v e d , by a g r e e i n g a s t o
who s h o u l d r e c e i v e o r i g i n a l c u s t o d y .    Whether t h e
d e c r e e i s e n t e r e d upon d e f a u l t , o r whether t h e
d e c r e e i s e n t e r e d upon a n a g r e e d p e t i t i o n a f t e r
b r i e f q u e s t i o n i n g of t h e p e t i t i o n e r , t h e o b s e r v a -
t i o n s we made i n Rankin s t i l l a p p l y :

" ' [ t ] he primary c o n c e r n of t h e c o u r t s i s always t h e
w e l f a r e of t h e c h i l d .    I t would be u n r e a l i s t i c t o
assume t h a t t h i s c o n c e r n can b e s e r v e d a s w e l l by
a c o u r t which d o e s n o t h e a r e v i d e n c e and d o e s n o t
have a n o p p o r t u n i t y t o o b s e r v e b o t h p a r e n t s a s i t
c a n by one i n which t h e r i g h t of one p a r e n t t o
c u s t o d y i s c o n t e s t e d by t h e o t h e r . '
         "Rankin a t 537, 458 P.2d a t 179. The Rankin r u l e
         a s s u r e s t r u e j u d i c i a l c o n s i d e r a t i o n of a l l r e l e v a n t
         f a c t s c o n c e r n i n g t h e w e l f a r e of t h e c h i l d r e n . "     617
         P.2d a t 1035-1036.

MODIFICATION O VISITATION RIGHTS
              F

         Comparison of t h e v i s i t a t i o n r i g h t s g r a n t e d t o t h e

appellant i n the i n i t i a l decree with the v i s i t a t i o n r i g h t s

o f t h e a p p e a l e d judgment s u p p o r t s t h e a p p e l l a n t ' s second

a s s e r t i o n of e r r o r .      The i n i t i a l d e c r e e g r a n t e d a p p e l l a n t

s i x months of v i s i t a t i o n u n t i l t h e c h i l d r e n r e a c h s c h o o l a g e

and v i s i t a t i o n d u r i n g t h e summer months t h e r e a f t e r             .    The

D i s t r i c t C o u r t r e s t r i c t e d a p p e l l a n t ' s v i s i t a t i o n t o one

month i n t h e summer.                 T h i s was e r r o r .

        S e c t i o n 40-4-217,          MCA,    g o v e r n s m o d i f i c a t i o n of v i s i t a t i o n

rights:

         ". . .     ( 3 ) The c o u r t may modify a n o r d e r g r a n t i n g
        o r denying v i s i t a t i o n r i g h t s whenever m o d i f i c a t i o n
        would s e r v e t h e b e s t i n t e r e s t of t h e c h i l d ; b u t
        t h e c o u r t s h a l l n o t r e s t r i c t a ~ a r e n t ' sv i s i t a t i o n
                                                               L



        r i g h t s u n l e s s i t f i n d s -- v i s i t a t i o n would
                                              t h a t tEe
        endanger s e r i o u s l y t h e c h i l d ' s p h y s i c a l , m e n t a l ,
        moral - e m o t i o n a l h e a l t h . " (Emphasis added.)
                   or

        The r e c o r d d o e s n o t c o n t a i n a f i n d i n g , nor would t h e r e c o r d

s u p p o r t s u c h , t h a t t h e f u l l summer v i s i t a t i o n of t h e i n i t i a l

d e c r e e 'would endanger s e r i o u s l y t h e [ c h i l d r e n ' s ] p h y s i c a l ,

m e n t a l , moral o r e m o t i o n a l h e a l t h ' .          The m o d i f i c a t i o n was a

r e s t r i c t i o n of v i s i t a t i o n w i t h o u t t h e r e q u i s i t e s t a t u t o r y

finding.

        The p a r t i e s do n o t c o n t e s t j u r i s d i c t i o n of t h e Montana

court t o act.            S e c t i o n s 40-4-211,        MCA,       and 40-7-104,          MCA

(Uniform C h i l d Custody J u r i s d i c t i o n A c t ) , d e t a i l t h e b a s i s

for jurisdiction.                  Under o u r law j u r i s d i c t i o n o v e r m o d i f i c a t i o n

o f a f o r e i g n d e c r e e c a n n o t be based upon Montana b e i n g t h e

"home s t a t e " of t h e c h i l d r e n a s t h e c h i l d r e n were n o t i n

t h i s s t a t e f o r a s u f f i c i e n t p e r i o d p r e c e d i n g f i l i n g of t h e

petition.          J u r i s d i c t i o n c a n b e premised upon Montana c o u r t

a c t i o n b e i n g i n t h e " b e s t i n t e r e s t " of t h e c h i l d r e n .        We
assume t h a t j u r i s d i c t i o n was s o a c q u i r e d .

        I n summary, w e must r e v e r s e t h e judgment of t h e D i s t r i c t

C o u r t and remand f o r f u r t h e r p r o c e e d i n g s c o n g r u e n t w i t h t h i s

opinion.        Upon remand t h e D i s t r i c t C o u r t s h o u l d make a

f i n d i n g t h a t i t h a s j u r i s d i c t i o n and s t a t e t h e b a s i s f o r




W e concur: